Citation Nr: 1453807	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1971.  He is a Vietnam veteran who was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The case was most recently before the Board in April 2014, at which time it was remanded for further development.  Unfortunately, this claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).
 
The issue of entitlement to secondary service connection for hypertension has been raised by the record (see June 2014 VA Form 21-526b), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is  referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he currently has hearing loss as a result of his combat service in Vietnam that involved exposure to gunfire on a daily basis and personally firing a M60 machine gun.  In addition, he indicated an eight inch artillery piece was permanently place above the bunker where he was stationed.  See March 2008 Notice of Disagreement.  He denies post-service occupational or recreational noise exposure.

Noise exposure during service has been conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  In addition, audiometric findings establish bilateral hearing loss disability under 38 C.F.R. § 3.385.  Thus, the remaining question is one of nexus.

Audiograms taken at the time of the Veteran's enlistment in 1970 and at separation in 1971 show normal hearing, and there is no indication of a threshold shift in hearing acuity during service.

In December 2008, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's hearing loss was not caused by acoustic trauma during military service because "the veteran demonstrated normal hearing acuity throughout his entire military service." 

In July 2011, the Board remanded the claim noting that the December 2008 examiner did not consider the Veteran's lay statements that he was exposed to gunfire on a daily basis in service and had an eight inch artillery piece being fired from a fixed position just above his bunk.  

In July 2011, the Veteran underwent another VA examination.  The examiner did not review the claims file and indicated he could not provide an etiology opinion without resorting to mere speculation because the medical records were not available for review.

In August 2011, the same examiner reviewed the claims file and provided an addendum.  He considered the evidence referenced by the Board in its July 2011 remand, but opined that "scientific evidence" indicated it was less likely than not that hearing loss was caused by conceded acoustic trauma while in the military.  

In April 2014, the Board remanded the claim noting that the examiner "did not bring any expertise to bear regarding medically known or theoretical causes of sensorineural hearing loss" and "did not describe how hearing loss which results from noise exposure or acoustic trauma generally presents or develops in most cases in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause."

In May 2014, the same examiner provided a second addendum.  The Board notes that this most recent opinion is virtually identical to the August 2011 opinion in that the examiner cited "medical evidence" and noted normal hearing at enlistment and separation with no significant threshold shifts.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an audiologist other than the audiologist who conducted the July 2011 VA examination (with August 2011 and May 2014 addendums).  The examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current hearing loss had its clinical onset in service or is otherwise related to service.  The audiologist should take into account the in-service noise exposure, and his current symptoms.  

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is connected to military service, the audiologist must provide specific reasons for any such finding.  If the examiner opines that any currently diagnosed hearing loss is not related to service, the opinion must be supported by a rationale other than that the Veteran's hearing was normal on separation from service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

